Cook, J.,
delivered the opinion of the court.
From a conviction for the crime of perjury this apr peal is prosecuted. A careful search of the record fails-to discover any evidence tending to corroborate the evidence of the one witness testifying against appellant. It is true that much evidence was given to show that *543the statement of the state’s witness, if made, was false in fact. The state thus succeeded in proving that its witness had lied to appellant, if he told her what she swore he did tell her; but none of this evidence proved, or tended to prove, the falsity of appellant’s testimony at the former trial.
The issue was: Did the state’s witness say what appellant swore he said? The witness testified that he did not, and his testimony was offset by appellant’s testimony; and in order to make out its case the state was bound to produce a witness or corroborating circumstances to aid the evidence of its witness. This was not done.
Reversed and remanded.